United States Court of Appeals
                     For the First Circuit


No. 11-1279

                   LUIS ARTURO SANTALIZ-RÍOS,

                     Plaintiff, Appellant,

                               v.

              METROPOLITAN LIFE INSURANCE COMPANY,

                      Defendant, Appellee,

   MONARCH PHARMACEUTICALS, INC.; KING PHARMACEUTICAL, INC.;
           KING PHARMACEUTICALS WELFARE BENEFIT PLAN,

                          Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]



                             Before

          Torruella, Selya, and Lipez, Circuit Judges.


     Luis A. Vivaldi Oliver, with whom Luis Vivaldi Oliver Law
Offices was on brief, for appellant.
     Frank Gotay-Barquet, with whom Gotay & Pérez, P.S.C. was on
brief, for appellee.



                        August 30, 2012